Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DIGTRICT OF MISSISSIPPT

   
      

  

EASTERN DIVISION
ARTHUR JOHNSTON
Kirk Gibbs, et ai., DEPUTY
V. Civil Action No.: 2:19-cv-00193-HSO-MTP
PENNYMAC, ET AL

 

We are tired. There are issues that must be addressed, that all of the claims made by the opposing
party that are not in the original amended complaint are not viable for discussion during pretrial.

In addition, notice a change of address:

 

An affidavit based on either firsthand knowledge, events, experience, and or observations:
I. We are tired of the gameplay, we are tired of the lies, we are tired of the
misleading information being placed on the public record by Court officials:
1. We sent this court a counterclaim petition, it had a cover page, and it was
properly and timely filed. We challenge the courts jurisdiction, which is the first thing that must
take place on record before any pleading is documented. This court is playing ‘the we’re going to
ignore what they’ve done’, game and we simply are tired of the gameplay. Please keep in mind
that in the matter of Plaza Mortgage verse Brett Eeon Jones, et al, In This Very Court, respecting
these very parties associated with this very matter, but before another judicial officer, it has been
stated “ the matter is stayed as there are several questions including jurisdictional issues that
must be addressed first dot-dot-dot” it appears that despite that courts ignoring our filings via
affidavit, that were Timely and the interference by the clerk of the court that is a practice that is
now proved by the record, the court is proceeding according to the proper procedures as

mandated by law, as once jurisdiction has been challenged, as is the case here, the court Bears

Page 1 of 19 AFFIDAVIT IN SUPPORT OF THE FACTS, encompassing summary judgment and dismissal request
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 2 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

the burden of proof, as has been held by the Supreme Court of the United States of America, in
Massachusetts versus Rhode Isiand, an 1800 case that has not been overturned, that the “court is
prohibited from moving one step forward until all jurisdictional facts have been proved on the
record.” There is a conflict between the two different judicial officers operating under two
different standards, within the very same court structure, and we object. This policy arbitrarily
following due process principles is confusing, interferes with the rights of citizens of their
respective states to access the courts which is governed by the First Amendment right to petition
the government for correction of wrongs, which requires government action.

Il. The claim before this court by the opposing party is unlawful:

1. We have stated in our statement of claims, the federal arbitration act does not
permit a party to bring a challenge to an arbitration award in the form of a motion to vacate, and
to include litigation claims, provisions that are not prescribed by the Federal Arbitration Act
codified at 9 USC.

2. The Supreme Court of the United States of America otherwise known as
SCOTUS has confirmed the intent and interpretation of the Federal Arbitration Act, that the ACT
does not prescribe and or provide for a declaratory judgment and or summary judgment
“exception” in the form of a vacatur, to be included in a lawsuit! Nor does it provide and or
permit and or allow for a motion claiming that rights have been violated such as reputation. The
federal arbitration act only permits an arbitration award to be vacated under very limited and
constricted grounds. This court and its sister courts continue to ignore those guidelines as
confirmed by the Supreme Court of the United States of America to be mandatory, and we
demand a hearing on the matter so as to resolve this outstanding issue.

II. Demand for a trial by jury a matter of record
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 3 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

1. We have demanded our Seventh Amendment right to a common law trial by
jury, who shall determine whether or not the court and the opposing parties are following the Act
as written. Who shall determine whether or not the opposing party has challenged the arbitration
award within the time frame and within the jurisdiction where in the award was issued? The jury
shall also determine whether or not this court and the opposing parties are operating in a
conspiracy to violate the rights of the judicial immunity doctrine protected arbitration association
and its subcontracting arbitrators. The jury shall decide whether or not our counterclaim was
properly and timely filed with the court, and whether or not the court itself falsified the record by
claiming that no one has responded. That’s what a jury will determine, because of that is what
we’re presenting before the jury that we have demanded in our first response. The jury shall
decide whether or not a particular organization and or entity gets to hire a party as a
subcontractor, whether or not the law permits an organization to hire subcontractors, and whether
or not an organization can be indemnified as a matter of choice of such hiring. And whether or
not an organization can permit and or allow for The Limited purposes of certification, an
arbitrator who is a subcontractor to utilize a service processor within their organization to serve
documents up on parties. The jury shall decide whether or not an Arbitration Association can act
as a process server, serving a copy of all documents upon all parties, equating to notification, and
whether a counterparty and or respondent can then claim that they’ve never received the
communication, equating to a false and misleading statement upon the record, a
misrepresentation so as to allow and or permit a party to rely upon such Misrepresentations to the
injury of themselves and or another party. And this instance, the counter defendant have made
such statements as they’ve never received the contract, and at the exact same moment and time

they provide proof to the contrary, to not only receiving a copy of the contract but also
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 4 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

documenting that they deliberately chose not to respond. This false and misleading statement has
been introduced into the record of this matter and the court has relied upon such false
information to the injury of the counter plaintiffs, we object and such information shall be
presented to the jury, that's been requested by both sides oh, and is a matter of record and no one
has asked for a bench trial at anytime!

2. The controversy involves an amount that is greater than twenty dollars
($ 20.00) and per the law, the secured law; itemized under and within the Bill of Rights, any
controversy that has a value of greater than twenty dollars ($ 20.00) rest upon the parties the
right to a trial by jury and not a jury trial, under the rules of common law. The law requires that
we follow the law as written, and so, since we are to be operating under the rules of common
law, and those rules have not changed since the enactment of that agreement by the people, of the
people, for the people, we believe that Justice will be done and the heavens will never fall if we
operate in such a fashion.

IV. We object to the court permitting its officers to operate with impunity:

1. Under the arbitration clause of the contract between the parties, the parties
have agreed that the arbitrator may do what is in the best interest of the parties regarding any
controversy, any dispute, any default.

2. As noted, the jury who has been demanded shall determine and decide
whether or not the opposing party had a duty to respond, whether or not the contract had an opt
out clause, whether or not the contract was doable, workable, whether or not the respondents
received the copy of the contract not only from the claimant but from the arbitration association,
and whether or not their failure and or refusing to respond while having a duty to respond is

construed as conduct, performance, acts and/or actions i.e. assent to the terms of the contract.
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 5 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

3. The court has allowed the opposing party to enter into this matter through an
attorney, yet we have not seen a power of attorney on file with the original filing. Now we do
know that there is some practice of ignoring this fact, however, before an attorney can represent
any party, there must be a POA on file, we demand to see this POA that has been filed into the
record of this matter showing that these attorneys have the authority, the right, permission to act
and speak on behalf of a party to the instant matter, if such does not exist then their portion of
this suit must be dismissed with prejudice and they must be held accountable for violating the
law, committing fraud upon the court, and disrespecting the Court’s sanctity!

4. We have come to understand and know that the court through its officer will
make several statements as if they are fact, will not support these statements with any facts, but
will come to conclusions without establishing facts on the record. Will never rebut a single point
and or contention presented by the petitioners, but will make it appear that they, the petitioners
are clueless, that they do not know what they’re doing.

5. Because this is common practice, to presume that individuals who are sui Juris
cannot speak on their own behalf and articulate their interest, their concerns, their points of
contention without the court having to state that they are unlearned, unlettered, uncouth, we say
and we do so emphatically that this type of prejudice must cease. At no time was it intended by
Congress or the people to have any party accessing any Court in America to be treated in such a
fashion, have to watch every word that they say, to have to go according to these precise so-
called rules of the Court that contradict themselves, and are so convoluted that unless one has
gone to some type of parochial School, they couldn't understand it without having to read it
several different times, because the rules of the Court are written like laws where they are left up

to interpretation, we object.
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 6 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

6. This court also operates off of what’s known as presumption of law, there is
no such legal basis, we apologize, we meant lawful basis for presumption of law. Presumption of
law conflicts, contradict, and goes in complete opposition to the rules of law. The rule of law is
that the courts must follow the letter of the law, must operate based on the facts, the truth, as
presented in evidence. A presumption is neither fact, nor proof, nor evidence under the law, yet
the courts continuously relies on such. What is the law, well statutes are not that, for “ it has been
well established in administrative law through its fundamental principles that anytime a judge is
enforcing a statute he is said to be possessive of no judicial power whatsoever,” This means, that
when these courts are following statutes, they are not judicial in nature thus when this court or
any other claims to be operating under Article 3, it is a fallacy, a presumption, a presumed
ignorance and we object. Now if you disagree with anything we have stated at this point, please
rebut this affidavit with facts and conclusions of actual law and we will concede without
exception!

7. Please understand that should this court continue to ignore our rights, should
this court continue to pretend that we are not communicating with it, should this court continue
to allow its unelected, and unsanctioned clerks of the court to interfere with our access, we will
file our formal complaints with the bonding licensing agency. We will apply to the internal
revenue service via their forms to prove that this is a for-profit corporation and is not a non-profit
organization with a non-profit registration filing on the public record. If you are not a non-profit
organization, this means you are a for-profit organization which means you engage in
commercial Business which means you have waved any sovereign immunity, which means you
if you are not sovereign, are not government, which means this court is a fraud. The court will

say that we do not have the right to make such statements, most certainly we do, for isn't that
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 7 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

what the whole issue of the “failure to make a claim or state a claim whereby relief may be
granted” derives?
Vv. “ They have not responded to any of our presumptions”

8. The issue here is we have responded to each of the courts presumptions as well
as those of the opposing party respecting their presumptions, it just appears that the clerk of the
court and the court has continued to deny our access to defend ourselves. One of the most
fundamental principles in the United States, common law, and in due process is that each person
and or organization has the right to defend themselves. This court and the opposing party seems
to be relying on technicalities, and unlawful procedures. Unlawful procedures?

9. The procedures are unlawful in that the Seventh Amendment has been our
demand, and per the Seventh Amendment the procedures and the rules are supposed to be that of
the common law.

a. This Court will say we did not respond in time, however, the mailbox
rule rebuts that presumption. In fact this court has ample documentation that not only have we
responded timely but we did so in a group response. There is no law prohibiting such, there is no
rule prohibiting such, there is no policy prohibiting such and to the present day an opinion does
not establish a rule, and opinion does not establish a law, and opinion does not establish due
process. There is no Supreme Court precedent which prohibits a group response and the rules of
your court only requires that an original signature be on the filing instrument and since the clerk
of the court files documents electronically, and serves those documents on parties registered with
their electronic system, those electronic signatures are binding on all parties as is evident by the
certification supplied by the opposing when filing their motions, which contain more than one

name of the authors of an instrument.
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 8 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

b. We will continue to rely on, intent, we will continue to rely on liberal
Construction, we will continue to rely on “must be held to a less stringent standard,” this is
whether or not this body through its judicial officers remain in honor or not.
VI. You’re going to do what you’re going to do and we do not consent!

10. We have been ignored, we have been threatened, however, this court has
relied upon inaccurate information and we call into account that such Reliance has been to our
detriment and we object. There is no provision in law whereby this court has the authority to
ignore the statute. This court has claimed that it is relying on a decision made by several of the
courts regarding an Arbitration Association authorized under federal law. Making statements
such as “does not appear to be a valid Arbitration Association” it’s not a finding of fact, is not
evidence, it’s only a statement that has not been proven by any of the aforementioned courts by
reference, to include this one, there appears to be no facts and evidence supporting such a claim
and we must demand that those facts be made to appear immediately or that such a claim be
dismissed with prejudice. Again that’s our issue, this Reliance on this ignorance of presumption.

11. Presumption of law is not based on law, presumption of law is based on
Theory, assumption, guesswork, that kind of reliance is not law, that is not due process, nowhere
in the principles of law can one rely upon a presumed guess. For if] go into a court and J say that
Martians exist, and that government employees are of a reptilian race (and none of the claimants/
counter plaintiff/petitioners Advocate such at any time) and you and or the other officers of the
court and or any other respondent fails to respond, and or rebut, you’re unconstitutional process
of presumption of law says that such becomes a fact. It doesn’t matter what side of the universe

you were born on you cannot take a false statement and make it true oh, that’s called a violation
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 9 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

of maxims of law, as no one can be made to do the impossible. Either something is true or it is
not, either something is a fact or it is not, either due process of law is Absolut or it is not!

12. What we’re witnessing here is the system that has been put into place, that has
been operating for greater than 200 years, and it is a failed system, how so? The law says that no
one may be held to answer without due process of law, now individuals will say that that’s only
for a crime but that is not the spirit of the Constitution. The Constitution holds that no one may
be deprived of life, liberty, or property, or of their inalienable and or alienable rights for that is
the Spirit by which the country was formed by the will of the people and not the so-called
founding fathers. The founding fathers did not create the Constitution, the people of the United
States did, the founding fathers did not create common law, the people of the United States
adopted the common law, not of England but the ancient common law. For nowhere in the
constitution do you find the people saying, we are adopting the laws of England, when it was
England that they were trying to escape and the laws of England that was the very thing for
which they were leaving that land to avoid, all of these so-called Scholars have been ‘Pied
Pipering’ and telling this false story which does not equate to any sound reason and or logic and
or facts of History.

13. That, this court has chosen to state in one breath that service was improper
upon several of the counter plaintiffs and if that is the case, then there can be no default on any of
the counter plaintiff, because of service was improper upon one, it was improper upon all, since
service was performed by the same manner and or fashion. This is a logic that this court cannot
evade nor can they avoid the evidentiary hearing that has been demanded.

14. The respondents have claimed that we have not rebutted each of their counter
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 10 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

arguments, when they are the ones bringing the counter arguments in response to our filings with
the court. We have not filed a single motion to the present day, what we have filed are affidavits
and an affidavit if it is unrebutted stands as evidence, I do not believe anyone has made a claim
that they are rebutting our affidavits, if they are could they do so more precisely referencing
point-by-point? And please note that if they were to do so what we will do in the first instance is
highlight the fact that they didn’t do so in the first instance which means that their response and
or rebuttal to the affidavit would violate the maxim of law respecting an affidavit that goes
unrebutted in a timely fashion please note that just because you call it a motion, when we label it
an affidavit does not make it a fact, that makes it solidly founded on your presumption principle,
for which we have objected to and have challenged. We've stated, presumption of law is not law,
it has never been law, please go and look and document where this law is written, because it does
not exist anywhere in the Constitution, nor in the intent of the people when enacting the
Constitution, it is not to be found within the context of “the law.”

a. There are certain criteria for what a law is and is not, we have searched
the law books and have never ran across this thing enacted by Congress that would equate in any
way to a law called “the law of presumptions”. What we do know is that it was introduced by
some judges over the course of years and it’s somehow embedded in Article 3 annotated case
opinions. But once again, the courts have never been given Authority to create statue, to create
law and legal trickery such as presumption of law, relying on the foundational principle of
Maxim respecting affidavits does not make law. So with that presumption is forcibly rebutted,
this practice violate our right to Due Process, violate the common law rights of every citizen in
America, and is unconstitutional.

VII. What this body does not want to hear
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 11 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

15. This body does not want to hear anyone challenging it’s Authority, but yet the
Constitution permits a party to challenge the authority of government when it’s by one of the
people. Now the court will say that technically you’re not one of the people! However I can find
no law that says that Brett Jones FKA “ Eeon” a citizen of the State of California, and or Mr.
Johnson, a citizen of the state of Virginia, and or Mr. Moffett a citizen of the state of Mississippi
and or Mr. Kahapea citizen of the state of Hawaii, or Mr. Gibbs a citizen of the State of Florida,
or a mystical citizen of the state of Mississippi, or Innovative Holdings a citizen of the state of
Wyoming, or the sitcom Arbitration Association a citizen of the state of Wyoming, or any of the
other natural persons being citizens of their respective States, makes them citizens of the United
States of America, can somebody help us to understand how these are not the people envisioned
by the will of the people with the enactment of the Constitution which the people ratified, not
congress.

16. Then there’s the use of legalese which none of the Courts nor of any of their officers
have been able to explain, where they get to use a foreign language in dealing with the American
people. Yes, legal terminology, legalese, is a foreign language, this is simply proved by the fact
that there is a separate dictionary for legal terminology then there is for the English dictionary.
Even though some words have the same spelling, they do not carry the same meaning in each
Arena, this is very confusing, we are not learned individuals and yet the court, it appears is trying
to force us to learn a new language in less than 6 months, we believe that’s very unreasonable
and violates our right to a fair trial as guaranteed at common law and as a secured by the will of
the people within the framework of the Bill of Rights.

17. We have placed everything in writing, it has been our job to object to every
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 12 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

objectionable act committed by the opposing party, an act that this court has failed to address,
that of the improper caption which violates its own rules, procedures, locally and nationally. We
know this because Eeon, has had a matter dismissed in 1999 because he did not convey the
proper caption, that was simply because he didn’t understand what the court meant by caption,
it’s not the same in English as it is in legal terminology. However, that was 22 years ago, the
rules of the Court have not changed, the clerk style manual has not change respecting the
caption, especially the objectionable policy that all names in the caption must always be an all
capitalized letters, the court for whatever reason wants to take the rendering of our names and
reformat it without our permission, without our knowledge, and we have abject. If it doesn’t
make a difference, then stop doing it, if it does make a difference then stated on the record with
finality, then there’s no more issue

18. Then we have the opposing party through their attorneys appearing on behalf of their
client, but not a single document on the record detailing this presumed relationship. Yet if anyone
of the counter planters, were trying to represent someone’s interest in this matter, this court with
demand that that party provide proof that they have the right to speak on their behalf, but has
not demanded the same from the counter defendants, that’s a violation of the equal protection
Clause of the Bill of Rights. Apparently we are to just take their word for it, that they represent a
multimillion-dollar corporation, yet there is no proof of such representation no just a practice of
some attorney saying they have the right to speak on someone else’s behalf and or interest,
without providing proof and we must insist and demand that proof be made to appear on the
record, and that the complaint be signed by a chief officer of that Corporation authorizing the suit
to be filed in the first instance!

19. This is what we mean by presumption, after presumption, after presumption. We do
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 13 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

not need to rebut a non fact, this is a waste of time and a waste of valuable resources, especially
since we have put forth our objection to your presumptions in our counterclaim and several
subsequent affidavits. Note once again we placed an affidavit on the record, those facts remain
until they are properly rebutted, so we don’t need to keep on repeating a fact. But to date we do
note that the opposing party has not placed the single fact on the record. They have made a claim
of Fraud, and have not placed any facts supporting their claim of fraud, this court is supposed to
have a hearing when we have challenged such a claim of Fraud and demanded that all of the
elements of fraud be proved on the record before there’s a commencement of any matter. No one
can make a claim of fraud without providing some proof, and today the only thing that has been
provided to support a claim of fraud is one accusation after another accusation after another
allegation that is unsubstantiated by any evidence.

20. We have every right to challenge any evidence that is introduced by any party,
including the Court’s judicial officers, and since they make statements on the record, and that
record is considered by the appeals court, it is considered evidence, and we have a right to
challenge that so-called evidence. For instance, this court has introduced as evidence to support
its actions based upon decisions made by other courts who lacked jurisdiction in the first
instance. It has been held repeatedly through Supreme Court of the United States precedent and
the federal arbitration Act, that a compelled performance contract, i.e. a contract that requires the
performance, and or conduct, and or action, and or inaction, and or forbearance, of the parties
amounting to assent, saved on the grounds that exists in law and equity. The law of contract says,
that if the parties to an agreement which contains an arbitration clause, has a dispute, and the
agreement specifies that the arbitrator shall have sole discretion over any dispute, then any

controversy and or dispute must be handled by the arbitrator. That the parties to such an
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 14 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

agreement May only challenge the decision of the arbitrators judicial Act if the arbitrator
committed one of the offenses in sections 10 + 11 of the Federal Arbitration Act, and that they, if
they (the oh, the one challenging the arbitration award), that they bring such a challenge, and
must do so, in the jurisdiction where in the award was issued, within the time frame specified in
law. And that any such challenge, the burden of proof rest with the individual bringing such a
claim. In this instance, we note, that the record demonstrates that there has been a claim that
there is no contract, and this claim has been made by the counter defendants, and at the very
same time they document a prior relationship, the receiving of the counter offer via conditional
acceptance, changing terms principled agreement, which contained an opt-out clause, a duty to
respond, was doable, workable, had an expiration date, was between consenting adults, was
based upon a prior relationship between the parties, and where notices were served up on all
parties, we have challenged their claim, we have held that they have not follow the Act as
written, that they have not borne the burden of proof, and we have demanded our right “ to a trial
by jury” at “ the common-law” as this matter involves a controversy with a value greater than
twenty dollars ($ 20.00). The Seventh Amendment has not been abolished, and because the
Seventh Amendment is part of the Bill of Rights this court does not have the authority to deny
anyone a right secured under the Bill of Rights. We already explained that we are aware of our
rights that have been secured by the Bill of Rights, that the Bill of Rights did not give a single
member of the American public a right, it only secured those rights that were already in
possession, this court has attempted to strip us of our rights without due process of law, which is
a violation of the Bill of Rights as delineated by the Fifth Amendment. Has everyone knows that
rights are possessions, property, and are protected. Where is the hearing on whether or not the

Arbitration Association and or the arbitrators acting under the federal arbitration Act are not
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 15 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

protected by the judicial immunities Doctrine? Yet this court has presumed unassumed that it can
just move forward without addressing that issue, and we say no come up we say we object, and
we say we place our objections on this record continuously so that this body knows that no, we
will not relent, we will not submit, we will not stop addressing the court issues hope this matter,
and that is jurisdiction, arbitral immunity, end limitations under the federal arbitration Act which
governs these proceedings, as specified in Federal Rules of Civil Procedure 81.

21. We remind this body that it was not our responsibility to rebut each of the arguments
meant for distraction. Every time they are regurgitated by the alleged opposing party, through
their alleged legal counsel, as we have already done so. As we mentioned to this body there is no
law which allows this body to strike an affidavit, go back and read, go back and study, go back
and look. Yes, yes, yes, we know that you’re going to sit up here and say you can do whatever
you want to do and that's called tyranny, abuse of power, that's called denying us our right to due
process, as the law is not discretionary. You cannot remove something from the record when it is
our intent to document the record that we’ve made the claim in the first instance, so please stop
we do not appreciate such interference with our right to document the record, as we believed that
this is supposed to be a court of record. Yes we know there’s a practice of anyone who enters the
court sui Juris, to have the court simply remove their presentments from the record, to claim
they’ve never responded when the facts are that they have, to ignore their filings because they’ve
said something that the court didn’t agree with, however, as stated this is a practice, this is not
the law. An affidavit cannot be stricken, because an affidavit is protected by maximum of law,
which holds that an affidavit must be rebutted, this it’s not discretionary for if it was the people
would have instructed Congress to make such discretionary. Each one of these prohibitions the

court has placed upon each of these counter plaintiffs who are sui Juris is a violation of their
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 16 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

right to access the court, to due process of law, to Justice, it even violates the Public’s right, the
public interest, and encroaches upon the sanctity of the Honorable Institution and we must
object.

22. So if you do not mind, we will resolve matters on appeal, before the appeals court, since
this body does not care about the law, does not care about due process, does not care about
proper procedure, does not care about evidence, does not care that the claim” that they claimed
by the opposing party is invalid when you combine a motion to vacate with a civil lawsuit, go
back and reread the decision and Archer versus Henry Schein where the Supreme Court made it
clear that there is no such exception in a federal arbitration Act to combine other elements of
civil litigation what sections 10 and 11 of the federal arbitration act, they said that the act as
written does not contain such an exception, and that the court is prohibited from adding their
own exceptions to the ACT, either by engrafting their own opinion or sense of legality and or
rewriting the ACT to fit some ideal or principle.” This court noted how the opposing party has
brought forth the same claim and an opposing court, has received a ruling, Bill to amend their
complaint oh, and is still proceeding on the grounds as if Double Jeopardy is legalized by such
actions. You cannot have two identical claims into federal courts at the same time in two separate
jurisdictions, such as illegal in every jurisdiction because it violates the double jeopardy Clause
of the Fifth Amendment of the Bill of Rights. But apparently it appears that this court, that is
supposed to be honorable is making up rules as they go along because they have some
technicality where somebody gave some opinion and some Court in some District in some
jurisdictions which says that the principles of law do not count because we have an opinion.

Opinions do not make law, opinions do not supplant the law, opinions do not replace the law. The
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 17 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

law is founded and based on principles, principles do not change, principles have never changed,
principles of law will not change oh, they are maxims that are etched in stone!

23. Avoid Judgment of the court is void, and by law a void judgment is void ab initio, if this
is the case, then these are arguments for the jury, as we have demanded a trial by jury, not a
bench trial. And this court has failed to read the opposing parties complaint, because if you
would have paid attention they also demanded a jury, so please stop prejudicing our rights, you
and your cronies, Buddies, co-conspirators we’ve already stated that you were attempting to
“protect yourselves and your sister courts” , which means an agenda, which documents why you
are violating our rights, and you’ ve documented this on the public record, which is why we have
brought forth a claim against you and your co-conspirators for interfering with our rights. We
have brought subpoenas, serve them up on the opposing parties and other parties of Interest,
because we have a right to obtain discovery, and nothing has been provided. We have asked the
court to enforce the subpoenas by issuing an order, and the court has ignored us, but wants to set
a trial date knowing that we are unprepared because we have not been able to enforce our
subpoenas and have asked the court for its help and the court has intentionally and deliberately
ignored us. What we are trying to say is it doesn’t matter what this court does from this point on
(this is not to say that we don’t care, and we don’t abject, for we do in both instances), this will
get any decision the court has made to the present day reversed on appeal, you have certain rules
you must follow and you have prejudicially chosen not to follow the rules when it comes to the
counter plaintiffs, and we object. And as mentioned we have every right to document the record,
and we do once again place every single presentment presented this court by each one of the
counter plaintiff in their Collective form and or otherwise back on the record refiling each one of

the documents by reference, with respect to the court documenting clearly that the parties have
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 18 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

not been properly served as required by law. If they have not been properly served then that
means that each one of the clerks defaults or in error and we must ask for a vacating of those
default for the 8" time, and we support that with the Court’s own conclusion entered into the
record in the courts denying the counter defendants claim for summary judgment. Please
understand that if they have not properly served then they have failed to prosecute the matter as
prescribed in law and the court must dismiss the matter with prejudice as they are learning
individuals. We brought this to the Court’s attention in the past, yet the court keeps ignoring us
somehow claiming that we cannot utilize a member of our group to assist us and filing
documents into the record, that somehow the court can deny us the right to access the court by
issuing an order to someone oh, and not addressing it to that person as the record requires. Did
you know that if you send something to someone and they matter filed in a court to an address
other than the address on record that’s such violates the rules of the Court what respects does
proper service? Did the court not recognize that it kept trying to serve documents upon a party at
an address contrary or different from the notice of change of address on file with the court? This
means that the court through the office of this party known as the clerk of the court, which is
neither an elected office nor a part of the court itself, but an independent party whose sole
purpose is to assist the court with record-keeping and is not a required function under the law,
has no immunity when violating the law? We will leave that matter for the jury to determine,
which is why we seek to get a copy of the clerk style manual to prove these points.

24. So, May each of these be construed as are stated claims, may they also be construed as
binding and necessary issues to be responded to with facts AND conclusions of actual law.

Verification: the aforementioned is present at this body as stated and is ascribe, and or

attested before God the original notary of which fact no one can lawfully and or legally refute, on
Case 2:19-cv-00193-HSO-MTP Document 235 Filed 07/06/21 Page 19 of 19

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

this the 01 of July 2021 as such, with penalties under divine retribution if it is to the contrary, so

help us God 33°99°99°99 99

s:/ p.p. Sandy Goulette
s:/ p.p. Sitcomm Arbitration Association
s:/ p.p. “Eeon”
s:/ p.p. Rance Magee
s:/ p.p. Brett “EeoN” Jones
s:/ p.p. Kir
s:/ p.p. Mark Moffette
s:/p.p. Ronnie Kahapea
s:/ p.p. Mark Johnson

CERTIFICATE OF SERVICE

I, Kirk Gibbs, being at or above the age of 18; of the age of the majority and a citizen of
the United States of America, did mail the aforementioned to the following:

United States District Court

Southern District of Mississippi

701 Main Street

Hattiesburg, Mississippi 39401 via U.S.P.S. First Class Mail

Via United States Postal Service First Class Mail by affixing the proper postage and
depositing it with the local postal carrier, also being of the age of the majority, and not a party to
this action who upon receipt guarantees delivery as addressed and/or local drop box guaranteeing
the same as prescribed in law. If called upon I provide this sworn testimony based on firsthand
knowledge of the aforementioned events attesting and ascribing to these facts.

/s/ Kirk Gibbs
